Citation Nr: 1047531	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  04-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hearing loss in the right 
ear, to include as a residual trauma.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 24, 1970 to March 
26, 1970.  He also served in the United States Marine Corps 
Reserves on periods of active duty for training (ACDUTRA) from 
June 28, 1965 to December 31, 1965; July 24, 1966 to July 29, 
1966; July 23, 1967 to August 5, 1967; July 25, 1965 to August 
10, 1965; and January 6, 1970 to January 26, 1970.  He was 
discharged from the Reserves on January 27, 1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for a right ear injury with hearing 
loss.  In January 2004, the Veteran testified at a personal 
hearing before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

After certification of the appeal, the Veteran submitted 
additional evidence to the Board consisting of statements in 
support of his claim, VA outpatient treatment records, lay 
statements, duplicate copies of the November 2007 VA examination 
reports, and service treatment records.  In the May 2008 
Appellant's Post-Remand Brief, the representative waived initial 
RO consideration of the new evidence submitted.  38 C.F.R. § 
20.1304 (c) (2010).  

In January 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case was returned to 
the Board for further appellate review.  In July 2008, the Board 
denied service connection for hearing loss in the right ear, to 
include as a residual to trauma.  The Veteran appealed the 
Board's July 2008 decision to the United States Court of Appeals 
for Veterans Claims (Court).  By Order dated January 2009, the 
Court granted a Joint Motion for Remand, vacated the July 2008 
Board decision, and remanded the case for compliance with the 
terms of the joint motion.  

On April 21, 2009, the Board issued a second decision, which 
vacated the previous July 2008 Board decision, and continued the 
denial for the claim of service connection for hearing loss in 
the right ear to include as a residual trauma.  Again, the 
Veteran appealed the Board decision to the Court.  By Order dated 
December 2009, the Court granted a Joint Motion for Remand, which 
vacated the Board's decision, and remanded the claim to the Board 
for further proceedings consistent with the joint motion.  In 
April 2010, the Board again remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the Veteran was afforded a Board hearing 
in April 2005 before a Veterans Law Judge (VLJ) that is no longer 
employed by the Board.  Consequently, in April 2008 and again in 
November 2010, the Board advised the Veteran by letter that he 
had the right to another hearing by the VLJ who will decide his 
appeal.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 
(2010).  Thus, the Veteran was asked whether he desired to have a 
new Board hearing.  In November 2010, he responded in the 
affirmative, requesting a hearing before a Board VLJ via video 
conference at the regional office.  

In order to comply with the Veteran's request, further action by 
the RO is required prior to the Board's consideration of this 
matter.  Accordingly, this case is REMANDED for the following 
action:  

Schedule the Veteran for a video conference 
hearing before a Veterans Law Judge.  The 
Veteran should be notified of the date and 
time of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


